There is no support in the record for the defendant’s bare allegation on appeal that he was not competent to plead guilty. We note that the Supreme Court did inquire into the defendant’s mental competency at the time of his pleas and the Probation Department’s presentence report indicates that he was examined and found fit to proceed (cf., People v Armlin, 37 NY2d 167, 171-173; People v Bangert, 22 NY2d 799). In addition, the defendant’s appellate claim that his pleas were coerced because prejudicial pretrial publicity pre*720eluded a fair trial is based upon matter which is dehors the record and is not reviewable on this appeal.
The defendant’s other contentions are either unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636) or without merit (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.